Citation Nr: 0505416	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  He was awarded the Purple Heart Medal and Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The case has been advanced on the docket because of the 
veteran's advanced age.  68 Fed. Reg. 52682-84 (Sept. 12, 
2003)

In May 2004, the Board remanded the veteran's claim to the 
Buffalo, New York RO.  The requested development has been 
completed and the case is ready for final appellate review. 


FINDINGS OF FACT

1.  By a May 1999 decision, the RO denied service connection 
for tinnitus; the veteran was notified of the denial, but did 
not initiate an appeal.

2.  Evidence received since the May 1999 rating decision 
includes evidence that is neither duplicative nor cumulative 
of evidence previously of record, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
the underlying claim of service connection for tinnitus.

3.  The veteran is service connected for bilateral hearing 
loss.

4.  The veteran has tinnitus which is associated with, and 
can be attributed to, his service-connected bilateral hearing 
loss.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
appellant's claim of service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 
(2004).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has tinnitus as a result of 
noise exposure during combat operations in World War II. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

The veteran's claim for service connection for tinnitus was 
originally denied by a rating decision dated in May 1999.  He 
did not appeal, and the decision thus became final.  38 
C.F.R. §§ 20.300, 20.302 (1998).  The veteran requested that 
the claim be reopened in March 2003.  The claim was denied in 
September 2003, and the veteran appealed to the Board.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  
Id. at 1384. 

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  The Board notes 
that 38 C.F.R. § 3.156(a) was amended in August 2001, and 
that amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The request to reopen in the instant appeal was received 
after August 29, 2001; consequently, the amended version of 
38 C.F.R. § 3.156(a) in effect since August 29, 2001 governs 
this case.

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board notes that the evidence of record at the time of 
the 1999 denial of the veteran's claim for service connection 
for tinnitus consisted of the veteran's DD 214, reflecting 
that he was awarded the Purple Heart Medal, that his military 
occupational specialty was that of an automatic rifleman, and 
that his civilian occupation title was a jack hammer 
operator.  Also of record in 1999 were service medical 
records, an October 1946 private medical report, and VA 
examination reports, dated in December 1946 and January 1998, 
all of which were devoid of any complaints, findings, or 
treatment of tinnitus.  Also contained in the claims file at 
the time of the May 1999 decision were VA outpatient reports, 
dated from September 1997 to January 1999, which included a 
January 1998 VA audiogram reflecting that the veteran had 
within normal limits to severe sensorineural hearing loss in 
the right ear and moderate to severe hearing loss in the left 
ear. 

Since the May 1999 rating decision, additional evidence 
includes, but is not limited to, an August 2003 letter from 
the United States Navy to the veteran, reflecting that he was 
awarded the Combat Action Ribbon for his service in World War 
II.  The Board finds that this evidence submitted is both new 
and material as defined above.  In this regard, while the 
previous evidence of record indicated that the veteran was 
involved in combat during World War II, the newly submitted 
letter from the United States Navy specifically bolsters the 
appellant's contention that his tinnitus was the result of 
noise exposure during combat operations as evidence by the 
award of the Combat Action Ribbon.  Accordingly, the Board 
finds that the appellant's claim of entitlement to service 
connection for tinnitus is reopened.  
38 C.F.R. § 3.156(a).  Now, the Board must proceed to an 
analysis of the underlying claim of service connection for 
tinnitus.

In the present case, the Board finds that the evidence 
supports an award of service connection for tinnitus.  The 
record shows that the veteran is service connected for 
bilateral hearing loss, which has been described as a 
sensorineural hearing loss.
(See August 2003 VA examination report.)  After an 
audiological test, the VA examiner concluded that the veteran 
had bilateral hearing loss that was related to service.  In 
contrast, the examiner also maintained that the veteran's 
tinnitus was not related to service because he had admitted 
that his tinnitus was infrequent and, in the past, not 
apparent.  Medical treatises, however, indicate that the 
cause of tinnitus can usually be determined by finding the 
cause of the associated hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 178 (Anthony S. Fauci et al. 
eds., 15th ed. 2001).  Under the circumstances, the Board is 
persuaded that the veteran has difficulties with tinnitus 
that are associated with, and can be attributed to, his 
already service-connected bilateral hearing loss.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2004).  Service connection 
for tinnitus is therefore granted.

In arriving at its decision on this question, the Board is 
cognizant of the fact that it has relied upon material 
obtained subsequent to the RO's issuance of its supplemental 
statement of the case (SSOC) in January 2005.  Although 
reliance on such material generally gives rise to a duty on 
the part of the Board to notify the claimant of the material 
and of the reliance proposed to be placed upon it,  see 
Thurber v. Brown, 5 Vet. App. 119 (1993), such notification 
would serve no useful purpose where, as here, the Board is 
granting the benefit sought on appeal and there is 
consequently no risk of prejudice to the appellant.  Cf. 38 
C.F.R. §§ 19.37, 20.1304(c) (2004) (new evidence received at 
the Board subsequent to the issuance of the last statement of 
the case or SSOC need not be referred to the agency of 
original jurisdiction for review and preparation of a SSOC if 
the Board determines that the benefit sought may otherwise be 
allowed).  Indeed, such a procedure would serve only to 
further delay an allowance of the benefit sought.


ORDER

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


